Citation Nr: 0927015	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1954 and from May 1954 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  This case was previously before the 
Board in August 2008, at which time it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

In its August 2008 determination, the Board also denied 
service connection for residuals of frostbite.  Accordingly, 
this decision is limited to the issue set forth on the cover 
page.


FINDINGS OF FACT

1.  Service connection is in effect for tinea versicolor, 
evaluated as 60 percent disabling; post-traumatic stress 
disorder (PTSD) evaluated as 50 percent disabling; residuals 
of an injury to the left thumb, evaluated as 10 percent 
disabling; and for abdominal cicatrix, evaluated as 
noncompensable.  The combined schedular rating is 80 percent.

2.  The Veteran has work experience as a "fixer/doffer," a 
sweeper and supervisor.  He completed seven years of 
schooling, and has some additional technical training.

3.  The Veteran's service-connected disabilities are not so 
severe as to prevent him from engaging in employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-rating claim, 38 U.S.C.A. §  
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule). 

In a February 2005 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for a total rating based on individual 
unemployability (TDIU rating), as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, VA examination reports, and a 
statement from the Veteran's spouse.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The supplemental statement of the 
case issued in April 2006 advised the appellant of the 
evidence needed to establish an effective date.  The case was 
thereafter readjudicated in June 2009.  The Veteran submitted 
argument and lay evidence.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether a veteran can 
find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  In determining whether an appellant 
is entitled to a TDIU rating, neither appellant's non-
service-connected disabilities nor advancing age may be 
considered.  

On his application for TDIU, the Veteran reported that he had 
completed three 
years of schooling.  However, on his DD Form 214, it was 
noted the Veteran had completed 7 years of schooling.  The 
Board finds the more contemporaneous information provided on 
the DD Form 214 to be more probative on this point 
than the Veteran's current contentions.  The record also 
reflects that he apparently had additional training at a 
technical school.  He has work experience as a 
"fixer/doffer," sweeper and supervisor, and he worked from 
1975 to 1989 for Woodside Mills.  He last worked in 1989.

The Veteran has been granted service connection for tinea 
versicolor, evaluated as 60 percent disabling; PTSD, 
evaluated as 50 percent disabling; residuals of an injury to 
the left thumb, evaluated as 10 percent disabling; and for 
abdominal cicatrix, evaluated as noncompensable.  The 
combined schedular rating is 80 percent.

The evidence supporting the Veteran's claim consists of his 
statements and some of the medical findings of record.  
Following a VA psychiatric examination in December 2004, the 
examiner noted that the Veteran had problems with insomnia, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, decreased concentration and memory, 
irritability, depression and avoidance.  He stated that the 
Veteran's flexibility, adaptability and efficiency in an 
industrial environmental environment were totally impaired.  

In a statement received in 2005, the Veteran's spouse related 
that she had to take a leave of absence from her job to 
attend to his needs during the day.

The evidence against the Veteran's claim includes the medical 
findings of record.  Initially, the Board notes that at the 
time of the March 2005 VA skin examination, the examiner 
stated that the Veteran's skin condition did not affect his 
activities of daily living or his recreational activities.  
While the 2005 VA hand examination noted his complaints of 
difficulty holding things with his left hand, he had only 
mild decreased strength in the thumb, and had normal strength 
of the hand as a whole.  There is no indication in the record 
that this or his other service-connected disability has had 
any impact on his employability.

On VA psychiatric examination in December 2004, the Veteran's 
medical problems included chronic obstructive pulmonary 
disease, residuals of cold injuries, hypertension and 
coronary artery disease.  Although the examiner opined that 
the Veteran was totally disabled, he qualified that much of 
his disability was related to medical illness and that, 
therefore, it was difficult to differentiate how much of the 
psychiatric illness was due to PTSD versus alcohol 
dependence.  He observed that it was clear that the Veteran 
had problems with irritability on the job, and that this was 
associated with PTSD, but that was not the ultimate cause of 
his losing his job.  The Board also notes that the nightmares 
and flashbacks reported by the Veteran reflected combat 
complaints, while the Veteran's PTSD results from a sexual 
assault.   

The Board remanded this claim in August 2008, in part to 
obtain an opinion that addressed whether the Veteran's 
symptoms of PTSD rendered him unable to procure gainful 
employment.

The Veteran was again afforded a VA psychiatric examination 
in November 
2008.  At that time, the Veteran's past medical history 
included, in addition to 
the disabilities noted on the VA psychiatric examination 
mentioned above, cerebrovascular accident, with right-sided 
weakness, and seizure disorder.  Following a mental status 
evaluation, the diagnoses were PTSD, alcohol dependence (in 
full remission for two years), and maladaptive personality 
features (passive-aggressive tendencies).  The examiner 
commented extensively on the Veteran's condition.  He stated 
that the Veteran's psychiatric disabilities had a very 
significant impact on his social and occupational 
functioning, given his ability to maintain some degree of 
employment for many years, they may not necessarily be 
considered completely debilitating in and of themselves.  He 
noted that it was inherently difficult, if not impossible, to 
determine the extent to which the Veteran's PTSD symptoms 
were disabling in and of themselves.

The VA examiner pointed out that the Veteran's predominant 
treatment history, from a mental health standpoint, had been 
focused on his chronic alcohol dependence.  Many of the 
problems he experienced over the years, both occupationally 
and socially, were no doubt directly related to his alcohol 
dependence.  He added that his alcohol use appeared in large 
part to be due to his trying to cope with his traumatic 
memories and could, therefore, be thought of as a form of 
avoidance behavior in reaction to such memories.  Thus, one 
could consider the Veteran's alcohol dependence to be a 
symptom, at least to a large degree, of 
his PTSD and that, therefore, the effect this had on his 
social and occupational functioning could be considered as 
part and parcel of his PTSD-related symptoms.  He opined that 
the PTSD and related alcohol dependence resulted in 
significant clinical distress as well as impairments in both 
his social and occupational history.  

The VA psychologist pointed out that while the Veteran had 
frequently changed jobs, and had difficulties meeting the 
demands of his jobs due to PTSD, he nevertheless reported a 
long work history and was able to gain employment in 
many different capacities over the years.  Therefore, it 
would seem difficult to 
say that the PTSD symptoms were completely debilitating from 
an occupational standpoint.  The examiner related that the 
Veteran's reports were a bit contradictory at times and he 
seemed to have been able to maintain some positive social 
relationships.  Accordingly, he concluded that while the 
Veteran's PTSD symptoms had a very significant impact on his 
social and occupational functioning, such symptoms could not 
be considered to have made him completely unemployable over 
the years.  The examiner asserted that the Veteran was 
clearly unemployable now, given the combination of his age, 
PTSD symptoms and various health problems.  

Thus, the only evidence supporting the Veteran's claim 
consists of his statements.  In contrast, the medical 
opinions of record establish that, to the extent the Veteran 
is unable to work, it is due to both service-connected and 
nonservice-connected disabilities.  There is no clinical 
evidence or medical opinion suggesting that the Veteran's 
inability to work is due solely to his service-connected 
disabilities.  The VA examiner clearly stated that his PTSD 
symptoms did not render the Veteran unemployable.  

The issue in this case is whether the Veteran is capable of 
performing the acts required by employment.  In this case, 
the preponderance of the competent medical evidence of record 
fails to demonstrate that the Veteran is unemployable solely 
due to his service-connected disabilities.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the Veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


